Citation Nr: 0605432	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-06 556	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include on an extraschedular basis under 
38 C.F.R. § 3.321 (2005).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to September 1970.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim for nonservice- 
connected pension, including on an extraschedular basis.  In 
May 2003, after undertaken development under now invalidated 
38 C.F.R. § 19.9(a)(2) (2002), the Board remanded the appeal 
for further evidentiary development.


FINDINGS OF FACT

1.  The veteran's only innocently acquired disability is 
cervical spine degenerative disc disease rated as 10 percent 
disabling.  The combined nonservice-connected disability 
evaluation is 10 percent.

2.  The veteran was born in February 1948.  He completed 12 
years of school.  Since January 2002, he has worked part-time 
jobs as a dishwasher and at a oil changing center.

3.  The veteran's alcoholism constitutes willful misconduct. 

4.  The veteran's innocently acquired disability does not 
preclude him from securing and following a substantially 
gainful occupation consistent with his age, education, and 
occupational experience. 


CONCLUSION OF LAW

The requirements for a permanent and total disability rating 
for pension purposes have not been met.  38 U.S.C.A. 
§§ 1502(a), 1521(a), 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a (2002); 38 C.F.R. §§ 3.1(n), 3.159, 3.301, 
3.321(b)(2), 3.340, 3.342(a), 4.15, 4.16, 4.17, 4.71a (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the June 
2001, July 2001, January 2002, June 2003, September 2003, and 
November 2003 VA correspondence, April 2002 statement of the 
case, May 2003 Board remand, and August 2005 supplemental 
statement of the case, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining all identified postservice records, 
including his treatment and domiciliary records from the 
Butler VA Medical Center and obtaining medical opinions as to 
his unemployability.  Hence, the Board finds that VA has 
fulfilled its duties under the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the respective notices detailed 
above were provided to the appellant after the respective 
initial adjudication, he was not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 



The Claim

The veteran contends, in essence, that his non-service 
connected cervical degenerative disc disease precludes 
substantially gainful employment and that he should be 
granted pension benefits.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a); 38 C.F.R. § 3.342(a).  There is total 
disability when there is present any impairment of the mind 
or body which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  A disability is permanent if the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b); Also see 
38 U.S.C.A. § 1502(a) (defining permanent and total 
disability); Talley v. Derwinski, 2 Vet. App. 282, 285 
(1992).

Total permanent disability for pension purposes is determined 
under three separate regulations.  Under 38 C.F.R. § 4.15, 
permanent total disability occurs when there is a schedular 
rating total of 100 percent pursuant to the schedule of 
ratings or when one of the following conditions exist: the 
permanent loss of the use of both hands, or of both feet, or 
of one hand and one foot, or of the sight of both eyes, or 
becoming permanently helpless or permanently bedridden.

Under 38 C.F.R. § 4.17, a veteran may establish permanent and 
total disability without a combined 100 percent schedular 
evaluation by proving he has a lifetime impairment precluding 
him from securing and following substantially gainful 
employment.  38 U.S.C.A. § 1502.  However, if there is only 
one disability under these circumstances, it must be ratable 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  If the 
veteran is considered permanently and totally disabled under 
these criteria, he is then awarded a 100 percent schedular 
evaluation for pension purposes.  38 C.F.R. §§ 4.16(a), 4.17.

If the veteran's disability ratings fail to meet the 
aforementioned percentage standards, a permanent total 
disability rating may still be achieved on a subjective 
basis.  Under this standard, if the veteran is unemployable 
due to his disabilities, age, education, occupational 
background and other factors, he may be considered 
permanently and totally disabled for pension purposes.  38 
C.F.R. §§ 3.321(b)(2), 4.17(b). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The March 2002 rating decision, for pension purposes, 
assigned a 10 percent evaluation for cervical degenerative 
disc disease pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5290. 

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including degenerative 
disc disease of the cervical spine under Diagnostic 
Code 5290.  The new criteria for rating intervertebral disc 
syndrome became effective September 23, 2002.  Further, 
additional regulatory changes for rating all other back 
disorders including degenerative disc disease became 
effective September 26, 2003, but these did not change the 
way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-56 (Aug. 27, 2003).  69 Fed. Reg. 
32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

As to the rating to assign the veteran's cervical spine 
disability, given the change in law, VA may only apply the 
old rating criteria for this disorder prior to September 26, 
2003, and it may only consider the new rating criteria when 
rating the disorder for the term beginning on September 26, 
2003.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Under the old criteria, the veteran was entitled to a higher 
evaluation under potentially applicable Diagnostic Codes if 
he had ankylosis of the cervical spine at a favorable angle 
(30 percent) or ankylosis of the cervical spine at an 
unfavorable angle (40 percent) (Diagnostic Code 5287); 
moderate limitation in the range of motion of the cervical 
spine (20 percent) or severe limitation in the range of 
motion of the cervical spine (30 percent) (Diagnostic 
Code 5290.  38 C.F.R. § 4.71a (2002).

Under the new criteria, the veteran is entitled to a 20 
percent evaluation under potentially applicable Diagnostic 
Codes if he has cervical forward flexion greater than 15 
degrees but not greater than 30 degrees; or if the combined 
range of cervical motion was not greater than 170 degrees; or 
if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
38 C.F.R. § 4.71a (2005).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Initially, the Board notes that a review of the record does 
not show that the veteran has ever had a problem with a 
cervical spine fracture, ankylosis, or intervertebral disc 
syndrome.  Likewise, the record is devoid of any evidence of 
the veteran experiencing a problem with cervical spine muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Therefore, discussion of old 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, and 
5293 (2002) and new 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5239, 5241, and 5243 (2005) is not required.

As to limitation of motion caused by the degenerative disc 
disease under old 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002) and new 38 C.F.R. § 4.71, Diagnostic Code 5242 (2005), 
the Board notes that VA treatment records show the veteran's 
periodic complaints and/or treatment for neck pain.  They 
also show he received physical therapy and his degenerative 
disc disease being characterized as moderate.  See VA 
treatment records from the veteran's June to December 2001 
hospitalization. However, these records do not include range 
of motion studies.  

When examined by VA in February 2002, the cervical spine 
showed forward flexion, backward extension, and left rotation 
to 30 degrees each; and right rotation to 35 degrees.  It was 
opined that rotation to the left was slightly decreased.  
Cervical spine x-rays, dated in June 2001, show mild 
degenerative disc disease at C6-C7.  The diagnosis was 
cervical degenerative disc disease with degenerative joint 
disease.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, Plate V (2005).  

Therefore, as to old 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2002), the Board finds that cervical motion which is at 
least two-thirds of normal does not meet the criteria for a 
higher evaluation. 

Moreover, while new 38 C.F.R. § 4.71, Diagnostic Code 5242 
(2005), provides a 20 percent evaluation when the combined 
range of motion of the cervical spine is not greater than 170 
degrees, neither the range of motion study conducted by VA in 
February 2002, which did not address cervical lateral 
flexion, nor any other medical evidence of record, shows that 
the combined range of motion of the cervical spine is not 
greater than 170 degrees.  Therefore, a higher evaluation is 
also not warranted under Diagnostic Code 5242.

As to pain on use, while the veteran complained of cervical 
spine pain in a number of VA treatment records and at the 
February 2002 examination, examination did not objectively 
confirm these complaints.  Specifically, the examiner did not 
note any objective evidence of swelling, heat, tenderness, 
incoordination on use, and/or atrophy.  See DeLuca v. Brown, 
8 Vet. App. 202, 206; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  
Therefore, a higher evaluation is not warranted under either 
the old or new criteria even when taking into account the 
veteran's complaints of pain.  

Accordingly, consistent with the foregoing discussion, the 
Board has determined that the rating assigned the veteran's 
innocently acquired nonservice-connected disability is 
proper.  Therefore, the 10 percent nonservice-connected 
rating assigned in consideration of this disability is 
appropriate.  

As to entitlement to a pension under 38 C.F.R. § 4.15, given 
the above analysis and assuming for discussion purposes that 
the veteran's non-service connected cervical spine disability 
is permanent in accordance with 38 C.F.R. § 4.17, his 
disability is objectively not representative of a total 
schedular evaluation in accordance with 38 C.F.R. § 4.15.  
The veteran has not been shown to have the permanent loss of 
use of his hands, feet, or eyes in accordance with the 
criteria set forth in 38 C.F.R. § 4.15.  Accordingly, on the 
basis of the objective "average person" standard of review, 
a permanent and total disability rating is not warranted.

As to entitlement to a pension under 38 C.F.R. § 4.17, the 
veteran does not satisfy the criteria for a schedular 
permanent and total evaluation.  As the veteran has only one 
innocently acquired disability rated less than 60 percent, he 
does not meet the threshold requirement of 38 C.F.R. § 
4.16(a).  As the veteran's cervical spine disability has been 
rated as 10 percent disabling, he cannot be considered 
permanently and totally disabled on this basis.

As to entitlement to a pension under 38 C.F.R. § 3.321(b)(2), 
by reason of the veteran being permanently and totally 
disabled for pension purposes on an extraschedular basis.  
The record reflects that the veteran is 58 years old, and he 
has completed 12 years of school.  A July 2001 VA vocational 
rehabilitation consultation also noted that he completed the 
12th grade and received his high school diploma.

As to his work history a February 2000 VA psychiatric 
consultation, a July 2001 VA vocational rehabilitation 
consultation, the October 2003 summary of treatment prepared 
by a VA social worker, and the December 2003 social and 
industrial survey, as well as some of the other records found 
in the claims files, note that his employment had been 
physical and not sedentary work.  His occupational history 
includes work as a glass glazier, carpet installer, 
automobile mechanic, billboard constructor, and courier 
driver.  

The records notes the veteran's complaints that arthritis of 
the hands and neck caused chronic pain and interfered with 
employment.  The record, however, does not show his cervical 
spine disability has ever been characterized as more than 
moderate in severity.  See, for example, the discharge 
summary from the veteran's June to December 2001 period of 
hospitalization.  In fact, at July 2001 VA vocational 
rehabilitation consultation, the veteran himself described 
his health as "good."  

Moreover, VA counseling records consistently noted that since 
being accepted into the compensated work therapy (CWT) 
program he had been doing well and enjoyed what he was doing.  
Other VA records also noted that he was looking for 
employment outside of CWT.  Furthermore, a December 2003 
social and industrial survey notes that the veteran was 
working part time as a dishwasher and at an oil changing 
facility.  An October 2003 report notes that the appellant's 
VA counselor was notified that the veteran was doing well at 
the two jobs.  The counselor opined that the claimant was 
punctual, able to follow instructions, and able to work with 
minimal supervision.  

Accordingly, although the appellant's cervical spine 
disability may make it more difficult for him to pursue and 
maintain employment involving heavy physical labor, the Board 
does not find that his age, disabilities, and work history 
render him unemployable in all occupations that are 
consistent with his age, education, and occupational 
experience.  See VanHoose v. Brown, 4 Vet. App. 361 (1993) 
(stating that the question of unemployability is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment).

In reaching the above conclusions, the Board has not 
overlooked the veteran's well documented alcoholism.  In this 
regard, willful misconduct is defined as an act involving 
conscious wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing and must be the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).  Here, the Federal Circuit has held that 
"primary" alcoholism is willful misconduct.  Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001).  "Primary" 
alcohol abuse arises from voluntary and willful drinking to 
excess.  Id. 

In this case, VA treatment records reflect that he was an 
alcoholic for 33 years prior to January 2000.  At a February 
2000 VA psychiatric consultation, the veteran reported having 
a problem with alcohol since 17.  Moreover, a review of the 
record, including the October 2003 summary of treatment 
prepared by a VA social worker, shows the veteran was 
hospitalized for alcohol dependence evaluation and treatment 
from February to June 2000, and June to December 2001.  There 
is no competent evidence that the veteran's alcohol abuse is 
in any way related to his cervical degenerative joint 
disease.

VA treatment records dated through June 2003 show the 
veteran's continued complaints and/or treatment for, among 
other things, alcoholism, sometimes characterized as being in 
remission.  VA treatment records, including ones dated in 
June 2002, noted the veteran's claim that he had not drank in 
a year.  Other records, including the December 2003 social 
and industrial survey, noted that the veteran limited his 
drinking to a few beers a week. 

Given the above facts and the absence of any competent 
evidence showing that alcoholism is caused or aggravated by 
an innocently acquired disability, the Board finds that the 
veteran's alcoholism is "primary."  Therefore, because the 
law provides that unemployability for pension purposes must 
be based on innocently acquired disabilities such as the 
cervical spine disability discussed above, the veteran's 
"primary" alcohol dependence is willful misconduct.  
Accordingly, it may not be considered in determining his 
eligibility for pension benefits.  38 C.F.R. § 3.301(c)(2).

In summary, the Board concludes that the veteran is not 
entitled to a permanent and total disability rating for non-
service connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521; 38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17.  The Board 
has considered 38 U.S.C.A. § 5107(b), but does not find that 
there is relative equipoise of the evidence such that doubt 
must be resolved in the veteran's favor. 

In reaching the above conclusions, the Board has considered 
the veteran's written statements to VA or his statements to 
his doctors.  Lay witnesses can testify as to the visible 
symptoms or manifestations of a disease or disability.  
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay 
statements as to the severity of a current disability are not 
probative because laypersons are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board may not assign these opinions any 
probative weight.


ORDER

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


